           Case 3:19-cr-00132-MO    Document 14     Filed 04/19/19   Page 1 of 13




WHITNEY P. BOISE, OSB No. 851570
E-mail: whitney@boisematthews.com
KENDRA M. MATTHEWS, OSB No. 965672
E-mail: kendra@boisematthews.com
BOISE MATTHEWS LLP
1400 Sixth+Main
1050 S.W. Sixth Avenue
Portland, Oregon 97204
Telephone: (503) 228-0487
Facsimile: (503) 227-5984

       Attorneys for Defendant Brian Oliver



                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    Portland Division



UNITED STATES OF AMERICA,                       )
                                                )       Case No. 3:19-CR-00132-MO
                     Plaintiff,                 )
                                                )       PETITION TO ENTER PLEA
      V.                                        )       OF GUILTY, CERTIFICATE
                                                )       OF COUNSEL, AND ORDER
BRIAN OLIVER,                                   )       ENTERING PLEA
                                                )
                     Defendant.                 )


      The defendant represents to the Court:

       1.      My name is Brian Oliver. I am 54 years old. I have gone to school up to

and including securing a college degree.


Page 1 -       PETITION TO ENTER PLEA OF GUILTY
                                                                            BOISE MATTHEWS LLP
                                                                         1050 S.W. Sixth AvenuebSuite 1400
                                                                           Portland, Oreg_on 972 4-1156
                                                                             TeleP.hone:-503-228-0487
                                                                             Facsimile: 503-227-5984
       Case 3:19-cr-00132-MO       Document 14      Filed 04/19/19    Page 2 of 13




       2.     My attorneys are Whitney P. Boise and Kendra M. Matthews.

       3.     My attorneys and I have discussed my case fully. I have received a copy of

the Information. I have read the Information, or it has been read to me, and I have

discussed it with my attorneys. My attorneys have counseled and advised me concerning

the nature of each charge, any lesser-included offense(s), and the possible defenses that I

might have in this case. I have been advised and understand that the elements of the

charge alleged against me to which I am pleading "GUILTY" are as follows:

       Count 1 of the Information:

              (1)    During the time period alleged in the Information, there was an
                     agreement between defendant and at least one other person to
                     commit violations of 18 U.S.C. §§ 1341 (mail fraud) and
                     1343 (wire fraud);

              (2)    Defendant became a member of the conspiracy knowing at least
                     one of its objects and intending to help accomplish it; and

              (3)    Third, some part of the conspiracy took place within the District
                     of Oregon.

      The elements of the underlying offenses of 18 U.S.C. §§ 1341 and 1343 were:

              ( 1)   Defendant knowingly participated in, devised, or intended to devise
                     a scheme or plan to defraud, or a scheme or plan for obtaining
                     money or property by means of false or fraudulent pretenses,
                     representations, promises, or omitted facts. Statements disclosing
                     only part of the truth in an effort to mislead may constitute false or
                     fraudulent representations;

             (2)     The statements made or facts omitted as part of the scheme were
                     material; that is, they had a natural tendency to influence, or were
                     capable of influencing, a :person to part with money or property;



Page 2 -     PETITION TO ENTER PLEA OF GUILTY
                                                                               BOISE MATTHEWS LLP
                                                                            1050 S.W. Sixth AvenuebSuite 1400
                                                                              Portland, Oregpn 972 4-1156
                                                                                Teter.hone: 503-228-0487
                                                                                Facsimile: 503-227-5984
       Case 3:19-cr-00132-MO       Document 14       Filed 04/19/19    Page 3 of 13




              (3)    Defendant acted with the intent to defraud, that is, the intent to
                     deceive or cheat; and

              (4)    Defendant or his coconspirators used, or caused to be used, the
                     United States Postal Service, a private or commercial interstate
                     carrier, or interstate wires to carry out or attempt to carry out an
                     essential part of the scheme.

       Count 2 of the Information:

              ( 1)   During the time period alleged in the Information, there was an
                     agreement between two or more persons to commit violations of
                     18 U.S.C. § 1957; and

              (2)    Defendant joined the agreement knowing its purpose with the intent
                     to further the illegal purpose.

       The elements of the underlying offense of money laundering in violation of
       18 U.S.C. § 1957 are:

              ( 1)   Defendant knowingly engaged or attempted to engage in a monetary
                     transaction;

              (2)    Defendant knew the transaction involved criminally derived
                     property;

              (3)    The property had a value greater than $10,000;

              (4)    The property was, in fact, derived from the specified unlawful
                     activity alleged in the Information (mail and wire fraud); and

              (5)    Some part of the transaction occurred in the United States or the
                     special maritime and territorial jurisdiction of the United States.

I have had a full and adequate opportunity to disclose to my attorneys all facts known to

me that relate to my case. I understand that the Court may ask whether I am satisfied with

the advice I have received from my attorneys.



Page 3 -     PETITION TO ENTER PLEA OF GUILTY
                                                                                BOISE MATTHEWS LLP
                                                                             1050 S.W. Sixth Avenueh Suite 1400
                                                                               Portland, Ore~on 972u4-l l 56
                                                                                 TeleP,lione: -503-228-0487
                                                                                 Facsimile: 503-227-5984
       Case 3:19-cr-00132-MO        Document 14      Filed 04/19/19     Page 4 of 13




       4.     I know that if I plead "GUILTY," I will have to answer any questions that

the judge asks me about the offense to which I am pleading guilty. I also know that if I

answer falsely, under oath, and in the presence of my attorneys, my answers could be used

against me in a prosecution for perjury or false statement.

       5.     I am not under the influence of alcohol or drugs. I am not suffering from

any injury, illness or disability affecting my thinking or my ability to reason except as

follows: None. I have not taken any drugs or medications within the past seven (7) days

except as follows: Blood pressure medications.

       6.     I understand that conviction of a crime can result in consequences in

addition to imprisonment. Such consequences may include:

              a.     Deportation or removal from the United States or denial of
                     naturalization if I am not a United States citizen;

              b.     Loss of eligibility to receive federal benefits;

              c.     Loss of certain civil rights (which may be temporary or permanent
                     depending on applicable state or federal law), such as the right to
                     vote, to hold public office, and to possess a firearm; and

              d.     Loss of the privilege to ep_gage in certain occupations licensed by the
                     state or federal government.

       7.     I know that I may plead "NOT GUILTY" to any crime charged against me

and that I may persist in that plea if it has already been made. I know that if I plead

"NOT GUILTY" the Constitution guarantees me:

II


Page 4 -      PETITION TO ENTER PLEA OF GUILTY
                                                                                BOISE MATTHEWS LLP
                                                                             1050 S.W. Sixth Avenueh Suite 1400
                                                                               Portland, Oreg_on 972u4- l l 56
                                                                                 Tele11lione: 503-228-0487
                                                                                 Facsimile: 503-227-5984
        Case 3:19-cr-00132-MO         Document 14      Filed 04/19/19    Page 5 of 13




                a.     The right to a speedy and public trial, which I could choose to
                       have before a jury or a judge. In a trial, I would be presumed
                       to be innocent. I understand that this presumption alone
                       would entitle me to be acquitted unless the government
                       presented evidence that persuaded the trier of fact [either the
                       jury or the judge, if I waived a jury trial and chose to be tried
                       before a judge] of my guilt beyond a reasonable doubt. I also
                       understand that any decision by a jury would have to be
                       unanimous; i.e. that all twelve jurors would have to agree on
                       the verdict;

                b.     The right to have the assistance of an attorney at all stages of
                       the proceedings;

                c.     The right to use the power and process of the Court to compel
                       the production of evidence, including the attendance of
                       witnesses in my favor;

                d.     The right to see, hear, confront, and cross-examine all
                       witnesses called to testify against me;

                e.     The right to decide for myself whether to take the witness
                       stand and testify, and if I decide not to take the witness stand,
                       to have the finder of fact instructed that no inference of guilt
                       may be drawn from this decision; and

                f.     The right not to be compelled to incriminate myself.

       8.       I know that if I plead "GUILTY" there will be no trial before either a judge

or a jury, and that I will not be able to appeal from the judge's denial of any pretrial

motions I may have filed concerning matters or issues not related to the Court's

jurisdiction.

II

II


Page 5 -        PETITION TO ENTER PLEA OF GUILTY
                                                                                  BOISE MATTHEWS LLP
                                                                               1050 S.W. Sixth Avenue, Suite 1400
                                                                                 Portland, Oreg_on 972u4-1 l 56
                                                                                   TeleP.lione: 503-228-0487
                                                                                   Facsimile: 503-227-5984
       Case 3:19-cr-00132-MO        Document 14      Filed 04/19/19    Page 6 of 13




       9.     In this case I am pleading "GUILTY" under Rule 1 l(c)(l)(B). My

attorneys have explained the effect ofmy plea under Rule l l(c)(l)(B) to be as follows:

              My plea of guilty is under Rule 1 l(c)(l)(B); therefore, although the
              judge will consider the recommendations and agreements of both the
              prosecution and defense attorneys concerning sentencing, the judge
              is not obligated to follow those recommendations or agreements. If
              the judge imposes a sentence different from what I expected to
              receive under the terms of my Plea Agreement with the prosecutor,
              I do not have a right to withdraw my plea.

       10.    I know the maximum sentence which can be imposed upon me for the

crimes to which I am pleading guilty is twenty (20) years' imprisonment and a fine of

$250,000 (or, if greater, twice the gross pecuniary gains or losses resulting from the

offense) for Count l; and ten (10) years' imprisonment and a fine of $250,000 (or, if

greater, twice the value of the property involved in the transaction) for Count 2. I also

know there is no mandatory minimum sentence for either of these crimes.

       11.    I know that the judge, in addition to any other penalty, will order a special

assessment as provided by law in the amount of $100 per count of conviction.

       12.    I know that if I am ordered to pay a fine, and I willfully refuse to pay that

fine, I can be returned to court, where the amount of the unpaid balance owed on the fine

can be substantially increased by the judge and I can be imprisoned for up to one (1) year.

       13.    My attorneys have discussed with me the Federal Sentencing Guidelines. I

know that the Guidelines are advisory, not mandatory. I also know the sentencing judge,

in determining the particular sentence to be imposed, must consider those factors set forth



Page 6 -     PETITION TO ENTER PLEA OF GUILTY
                                                                                BOISE MATTHEWS LLP
                                                                             1050 S.W. Sixth Avenue, Suite 1400
                                                                               Portland, Oregpn 972u4-l 156
                                                                                 TeleP.hone:-503-228-0487
                                                                                 Facsimile: 503-227-5984
        Case 3:19-cr-00132-MO        Document 14     Filed 04/19/19    Page 7 of 13




in Title 18, United States Code, Section 3553(a), including but not limited to: the nature

and circumstances of the offense, my own history and characteristics, the goals of

sentencing (punishment, deterrence, protection and rehabilitation) and the sentencing

range established by the advisory Guidelines. If my attorneys or any other person has

calculated a guideline range for me, I know that this is only a prediction and advisory and

that it is the judge who makes the final decision as to what the guideline range is and what

sentence will be imposed. I also know that a judge may not impose a sentence greater

than the maximum sentence referred to in paragraph (10) above.

        14.     I know from discussion with my attorneys that, under the Federal

Sentencing Guidelines, if I am sentenced to prison I am not entitled to parole. I will have

to serve the full sentence imposed except for any credit for good behavior that I earn. I

can earn credit for good behavior in prison at a rate of up to 54 days for each year of

imprisonment served. Credit for good behavior does not apply to a sentence of one (1)

year or less.

        15.     I know that if I am sentenced to prison, the judge will impose a term of

supervised release to follow the prison sentence. During my supervised release term I

will be supervised by a probation officer according to terms and conditions set by the

judge. In my case, a term of supervised release can be zero (0) to three (3) years. If I

violate the conditions of supervised release, I may be sent back to prison for up to one (1)

year.


Page 7 -        PETITION TO ENTER PLEA OF GUILTY
                                                                                BOISE MATTHEWS LLP
                                                                             1050 S.W. Sixtb Avenue,. Suite 1400
                                                                               Portland, Oreg_on 972u4-1 I 56
                                                                                 TeleP.hone: -503-228-0487
                                                                                 Facsimile: 503-227-5984
        Case 3:19-cr-00132-MO        Document 14       Filed 04/19/19    Page 8 of 13




       16.     I know that in addition to or in lieu of any other penalty, the judge can order

restitution payments to any victim of any offense to which I plead guilty. I am also

informed that, for certain crimes of violence and crimes involving fraud or deceit, it is

mandatory that the judge impose restitution in the full amount of any financial loss or

harm caused by an offense. If imposed, the victim can use the order of restitution to

obtain a civil judgment lien. A restitution order can be enforced by the United States for

up to twenty (20) years from the date of my release from imprisonment, or, if I am not

imprisoned, twenty (20) years from the date of the entry of judgment. If I willfully refuse

to pay restitution as ordered, a judge may resentence me to any sentence which could

originally have been imposed.

       17.    On any fine or restitution in an amount of $2,500 or more, I know that I will

be required to pay interest unless that fine or restitution is paid within fifteen ( 15) days

from the date of the entry of judgment.

       18.    If I am on probation, parole, or supervised release in any other state or

federal case, I know that by pleading guilty in this Court my probation, parole or

supervised release may be revoked and I may be required to serve time in that case, which

may be consecutive, that is, in addition to any sentence imposed on me in this Court.

II

II

II


Page 8 -      PETITION TO ENTER PLEA OF GUILTY
                                                                                  BOISE MATTHEWS LLP
                                                                               1050 S.W. Sixth Avenue Suite 1400
                                                                                 Portland, Oreg_on 97204-1156
                                                                                   TeleP.hone: 503-228-0487
                                                                                   Facsimile: 503-227-5984
        Case 3:19-cr-00132-MO        Document 14    Filed 04/19/19    Page 9 of 13




       19.    If I have another case pending in any state or federal court, I know that my

Petition and Plea Agreement in this case do not, in the absence of an express and written

agreement, apply to my other case(s), and that I can be faced with consecutive sentences

of imprisonment.

       20.     My plea of "GUILTY" is based on a Plea Agreement that I have made with

the prosecutor. That Plea Agreement is attached hereto and incorporated herein. I have

read or had read to me the Plea Agreement, and I understand the Plea Agreement.

       21.    The Plea Agreement contains the only agreement between the United States

government and me. No officer or agent of any branch of government (federal, state or

local) or anyone else has promised or suggested that I will receive a lesser term of

imprisonment, or probation, or any other form of leniency if I plead "GUILTY" except as

stated in the Plea Agreement. I understand that I cannot rely on any promise or

suggestion made to me by a government agent or officer which is not stated in writing in

the Plea Agreement, or which is not presented to the judge in my presence in open court

at the time of the entry of my plea of guilty.

       22.    My plea of "GUILTY" is not the result of force, threat, or intimidation.

       23.    I hereby request that the judge accept my plea of "GUILTY" to the

following count(s): Counts 1 and 2 of the Information.

II

II


Page 9 -      PETITION TO ENTER PLEA OF GUILTY
                                                                              BOISE MATTHEWS LLP
                                                                           1050 S.W. Sixth Avenueh Suite 1400
                                                                             Portland, Oreg_on 972u4-l 156
                                                                               TeleP.hone: 503-228-0487
                                                                               Facsimile: 503-227-5984
       Case 3:19-cr-00132-MO       Document 14      Filed 04/19/19    Page 10 of 13




       24.    I know that the judge must be satisfied that a crime occurred and that I

committed that crime before my plea of "GUILTY" can be accepted. With respect to the

charge(s) to which I am pleading guilty, I represent that I did the following acts and that

the following facts are true:

       Count 1 - Conspiracy to Commit Mail and Wire Fraud in Violation of
                 18 U.S.C. § 1349:

              (1)    On or between June 2014 and February 2016, in the District of
                     Oregon, I entered into an agreement with others to commit violations
                     of 18 U.S.C. § 1341 (mail fraud) and§ 1343 (wire fraud).

              (2)    As part of this ag~eement, we solicited individuals to invest in a
                     variety of notes and investment funds through promotional and
                     investment materials that I knew contained material
                     misrepresentations about the uses of investor money, the financial
                     health and strength of the Aequitas companies and the inherent risks
                     of those investments and investment strategies.

              (3)    In soliciting these funds from investors, we used the United States
                     Postal Service, pdvate or commercial interstate carriers, and
                     interstate wires.

       Count 2 - Conspiracy to Commit Money Laundering:

              (1)    On or between June 2014 and February 2016, in the District of
                     Oregon, I entered into an agreement with others to commit
                     violations of 18 U.S.C. § 1957.

              (2)    We committed this crime by agreeing to engage, and did engage,
                     in monetary transactions,: including deposits, withdrawals, and
                     transfers, of the proceeds of the illegally obtained investor money
                     described in Count 1 through financial institutions, i.e., banks
                     insured by the FDIC that were used by the Aequitas companies, each
                     transaction having a value of over $10,000.

II

Page 10 -     PETITION TO ENTER PLEA OF GUILTY
                                                                               BOISE MATTHEWS LLP
                                                                            1050 S.W. Sixth Avenueh Suite 1400
                                                                              Portland, Ore~on 972u4- l l 56
                                                                                TeleP.hone:-503-228-0487
                                                                                Facsimile: 503-227-5984
        Case 3:19-cr-00132-MO        Document 14    Filed 04/19/19    Page 11 of 13




        25.    I offer my plea of "GUILTY" freely and voluntarily and of my own accord

and with a full understanding of the allegations set forth in the Information, and with a

full understanding of the statements set forth in this Petition and in the Certificate of my

attorneys that is attached to this Petition.

        SIGNED by me in the presence of my attorneys, after reading (or having had read

to me) all of the foregoing pages and paragraphs of this Petition on this 19th day of April,

2019.




Page 11 -     PETITION TO ENTER PLEA OF GUILTY
                                                                                BOISE .MATTHEWS LLP
                                                                             1050 S.W. Sixth Avenue Suite 1400
                                                                               Portland, Oregon 972 04-1156
                                                                                 TeleP.hone:-503-228-0487
                                                                                 Facsimile: 503-227-5984
       Case 3:19-cr-00132-MO       Document 14      Filed 04/19/19    Page 12 of 13




                             CERTIFICATE OF COUNSEL

       The undersigned, as attorneys for defendant Brian Oliver, hereby certify:

       1.     We have fully explained to the defendant the allegations contained in the

Information in this case, any lesser-included offense(s), and the possible defenses which

may apply in this case.

       2.     We have personally examined the attached Petition To Enter Plea of Guilty

And Order Entering Plea, explained all its provisions to the defendant, and discussed fully

with the defendant all matters described and referred to in the Petition.

       3.     We have explained to the defendant the maximum penalty and other

consequences of entering a plea of guilty described in paragraphs (6)-(20) of the Petition,

and we have also explained to the defendant the applicable Federal Sentencing

Guidelines.

       4.     We recommend that the Court accept the defendant's plea of "GUILTY."

       SIGNED by us in the presence of the above-named defendant, and after full

discussion with the defendant of the contents of the Petition To Enter Plea of Guilty, and

any Plea Agreement, on this 19th day of April, 2019.




                                          Attorneys for Defendant

CERTIFICATE OF COUNSEL
                                                                               BOISE MATTHEWS LLP
                                                                            1050 S.W. Sixth Avenueh Suite 1400
                                                                              Portland, Oreg_on 972u4-1 l 56
                                                                                TeleP.hone: 503-228-0487
                                                                                Facsimile: 503-227-5984
       Case 3:19-cr-00132-MO       Document 14     Filed 04/19/19    Page 13 of 13




                              ORDER ENTERING PLEA

       I find that the defendant's plea of GUILTY has been made freely and voluntarily

and not out of ignorance, fear, inadvertence, or coercion. I further find the defendant has

admitted facts that prove each of the necessary elements of the crime to which the

defendant has pled guilty.

      IT IS THEREFORE ORDERED that the defendant's plea of GUILTY be accepted

and entered as requested in this Petition and as recommended in the Certificate of

defendant's attorneys.

      DATED this 19th of April, 2019, in open court.




                                          Judge, United States




ORDER ENTERING PLEA
                                                                              BOISE MATTHEWS           LLP
                                                                           1050 S.W. Sixth AvenuebSuite 1400
                                                                             Portland, Ore~on 972 4-1156
                                                                               TeleP,hone: 503-228-0487
                                                                               Facsimile: 503-227-5984
